Exhibit99.1 Contact: Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 38% for Fiscal 2014 Cash Dividend Declared HOQUIAM, WA – November 3, 2014 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $1.65 million for the quarter ended September 30, 2014 and net income of $5.85 million for the fiscal year ended September 30, 2014. Net income to common shareholders for the fiscal year ended September 30, 2014 increased 40% to $5.64 million from $4.02 million for the prior fiscal year.Earnings per diluted common share for the fiscal year just ended increased 38% to $0.80 from $0.58 for the fiscal year ended September 30, 2013. Net income per diluted common share increased 130% to $0.23 for the quarter ended September 30, 2014 from $0.10 per diluted common share for the comparable quarter one year ago and increased 15% from the $0.20 reported for the quarter immediately prior. Timberland’s Board of Directors also declared a $0.05 per common share quarterly cash dividend payable on November 28th to common shareholders of record on November 14, 2014. “The recently completed quarter and fiscal year were highlighted by solid loan growth and continued increases in the Company’s return on assets and equity,” stated Michael R. Sand, President and CEO.“Commercial business loans and non-speculative residential construction loans were the primary areas of growth increasing 75% and 46%, respectively, from the end of the prior fiscal year.We continue to pay particular attention to interest rate risk issues and have maintained our focus on the origination of shorter term and variable rate loans during this unusually long low interest rate cycle.” Fiscal 2014 Highlights (at or for the period ended September 30, 2014, compared to September 30, 2013, or June 30, 2014): · Net income to common shareholders for fiscal year 2014 increased 40% to $5.64 million from $4.02 million for fiscal year 2013; · Earnings per diluted common share for fiscal year 2014 increased 38% to $0.80 from $0.58 for fiscal year 2013; · Earnings per diluted common share increased 130% to $0.23 from $0.10 for the comparable quarter one year ago and increased 15% from the $0.20 per diluted common share reported for the quarter ended June 30, 2014; · Non-performing assets decreased 22% year-over-year and 11% from the prior quarter; · Total delinquent loans (including non-accrual) decreased 24% year-over-year; · OREO and other repossessed assets decreased 22% year-over-year and 19% from the prior quarter; · Net charge-offs decreased 80% to $709,000 for fiscal 2014 from $3.61 million for fiscal year 2013; · Net interest margin for fiscal year 2014 increased to 3.84% from 3.82% for fiscal year 2013; and · Book value and tangible book value per common share increased to $11.75 and $10.94, respectively, at September 30, 2014 from $11.04 and $10.22 at September 30, 2013. Timberland Fiscal Q4 Earnings November 3, 2014 Page 2 Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 14.94%, a Tier 1 leverage capital ratio of 10.59% and a tangible capital to tangible assets ratio of 10.42% at September 30, 2014. Reflecting continued improvement in asset quality, no provision for loan losses was required for the quarters ended September 30, 2014 and June 30, 2014, compared to $165,000 for the quarter ended September 30, 2013.The Bank had net charge-offs of $136,000 during the current quarter, compared to $186,000 for the preceding quarter and $155,000 for the comparable quarter one year ago.There was no provision for loan losses made during the fiscal year ended September 30, 2014 compared to a provision of $2.93 million for the fiscal year ended September 30, 2013. Net charge-offs decreased 80% to $709,000 for the 2014 fiscal year from $3.61 million for fiscal year 2013.The non-performing assets to total assets ratio improved to 2.94% at September 30, 2014 from 3.38% three months earlier and 3.75% one year ago. Non-accrual loans decreased 10% to $10.9 million at September 30, 2014, from $12.1 million at June 30, 2014, and 20% from $13.6 million at September 30, 2013.Non-accrual loans at September 30, 2014, consisted of 37 loans representing 29 credit relationships.By dollar amount per category: 45% are secured by residential properties; 42% are secured by land; and 13% are secured by commercial properties.Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 24% to $13.7 million at September 30, 2014, from $18.1 million one year ago, and increased slightly from $13.3 million at June 30, 2014. Other real estate owned (“OREO”) and other repossessed assets decreased 19% to $9.1 million at September 30, 2014, from $11.2 million at June 30, 2014 and decreased 22% from $11.7 million at September 30, 2013.At September 30, 2014, the OREO portfolio included 40 individual properties.The properties consisted of 21 land parcels totaling $3.8 million, 14 one-to four-family homes totaling $2.9 million, four commercial real estate properties totaling $2.2 million, and one multi-family property valued at $142,000.During the quarter ended September 30, 2014, 13 OREO properties totaling $2.4 million were sold.There was no aggregate net gain or loss during the quarter on the sale of the OREO properties. Balance Sheet Management Total assets increased by $18.0 million, or 2%, to $745.6 million at September 30, 2014, from $727.6 million at June 30, 2014.The increase in total assets was primarily due to an $8.4 million increase in total cash and cash equivalents and an $8.1 million increase in net loans receivable.The increase in total assets was primarily funded by a $16.5 million increase in total deposits. Liquidity measured by cash and cash equivalents, CDs held for investment and available for sale investments as a percentage of total liabilities was 16.8% at September 30, 2014, compared to 15.4% at June 30, 2014, and 19.6% one year ago. Net loans receivable increased $8.1 million to $565.8 million at September 30, 2014, from $557.7 million at June 30, 2014.The increase was primarily due to a $14.8 million increase in construction loans, a $5.2 million increase in commercial business loans, a $2.6 million increase in consumer loans and a $1.1 million increase in land loans.These increases were partially offset by a $5.3 million decrease in commercial real estate loans, a $1.6 million decrease in one-to four-family loans, an $871,000 decrease in multi-family loans and an $8.0 million increase in the undisbursed portion of construction loans in process.The increase in construction loans was primarily the result of increased demand for custom construction and owner/builder construction loans. Timberland Fiscal Q4 Earnings November 3, 2014 Page 3 LOAN PORTFOLIO September 30, 2014 June 30, 2014 September 30, 2013 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 16
